Citation Nr: 0738627	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-10 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back condition, 
to include as secondary to a service-connected cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from January 1984 to 
January 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), that denied 
service connection for a low back disability, to include as 
due to a service-connected cervical spine disability.  In 
December 2005, the veteran testified before the Board via 
videoconference held from the RO.  

In April 2006, the Board denied the veteran's claim.  The 
veteran appealed the denial to The United States Court of 
Appeals for Veterans Claims (Court).  The veteran's 
representative and VA's General Counsel filed a Joint Motion 
in June 2007 requesting that the Court vacate and remand the 
Board's decision for further development and re-adjudication 
in accordance with the directives of the June 2007 Joint 
Motion.  The Court granted the Joint Motion for remand in 
June 2007, and returned the case to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2007, the veteran submitted additional evidence in 
support of his claim to the Board.  This evidence included a 
September 2007 letter from a private examiner regarding the 
veteran's low back disorder.  The veteran did not waive RO 
consideration of this newly submitted evidence in the first 
instance, and specifically requested that the evidence be 
reviewed by the RO.  Thus, the Board must return the case to 
the RO, with the new evidence, for its initial consideration.  
See 38 C.F.R. § 20.1304 (2007).  As the case is being 
remanded to comply with the directions of the Joint Motion, 
the RO will have an opportunity to consider the evidence in 
the first instance for the issue being remanded. 

The veteran is service-connected for a cervical spine 
disorder, the result of a cervical spine injury noted in 
service.  He claims that his current low back disorder is 
related to his inservice injury which was sustained when he 
injured his cervical spine, or in the alternative, secondary 
to his service-connected cervical spine disorder.  

Service medical records in this case, are negative for 
complaints of or treatment for a low back disorder.  In 
September 2002, the veteran complained of experiencing low 
back pain precipitated by heavy lifting that radiated into 
his left lower extremity.  A CT scan of the lumbar spine 
revealed a broad, prominent left paracentral disc protrusion 
at L5-S1. 

The veteran underwent VA examination of his spine in May 
2003.  The examiner noted that he had reviewed the veteran's 
claims folder, which showed that the veteran had a left 
paracentral disc protrusion at L5-S1.  Physical examination 
of the veteran's spine revealed low back pain that affected 
the veteran's lower extremities. This, however, was felt to 
not be true radicular pain, but "just back pain."  I n 
addressing whether the veteran's low back pain was related to 
his period of active service, the examiner stated that he did 
not believe that there was a such a relationship, including 
to his service-connected cervical spine disability.

Also in the file is a November 2003 letter written by the 
veteran's private neurologist, which stated that he had been 
treating the veteran for lower back complaints for 
approximately one year.  He additionally stated that the 
veteran had informed him that he had injured his neck and 
mid-back in a training exercise in service.  The neurologist 
then opined that the veteran's lower back complaint was, in 
part, due to the trauma he received during the training 
accident in service. 

The Board finds that further development regarding this issue 
is required prior to a determination.  The appellant is 
hereby notified that it is his responsibility to report for 
the examination and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
orthopedic examination for the purpose of 
ascertaining the etiology of his low back 
disability.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report should reflect 
that this was accomplished.  All 
indicated tests should be conducted.  The 
examiner should specifically opine as to 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that the veteran's low back disorder was 
the result of any inservice injury or 
event.  The examiner should also opine 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that the veteran's the low back disorder 
is due to or aggravated by the veteran's 
service-connected cervical spine 
disorder.  If the examiner finds that the 
cervical spine disorder aggravates the 
low back disability, the examiner should 
state the manner in which and to what 
extent the back is aggravated thereby.  
Complete rationale must be provided for 
all opinions reached and conclusions 
drawn.  
 
2.  Thereafter, readjudicate the claim on 
appeal.  If the benefit sought on appeal 
remain denied, issue the veteran a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim, 
as well as a summary of any evidence 
received since the issuance of the last 
SSOC in February 2004.  If the veteran 
fails to report for the requested 
examination, citation of 38 C.F.R. § 
3.655 should be included.  Allow an 
appropriate period for response.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
NADINE W. BENJAMIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



